       Case 1:20-cv-06968-MKV Document 8 Filed 01/06/21 Page 1 of 1
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                            DATE FILED: 1/6/2021

 DEBRA ZANCA, on behalf of herself and all others similarly
 situated,

                           Plaintiff,                                   1:20-cv-06968-MKV
                             -against-
                                                                              ORDER
 MOON JUICE LLC,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed the Complaint on August 27, 2020 [ECF No. 1]. Proof of service filed with

the Court on September 17, 2020, reflects that Defendant was served with the Complaint on

September 10, 2020 [ECF No. 5]. On September 29, 2020, the Court endorsed a stipulation filed

by Plaintiff extending the time for Defendant to answer or otherwise respond to the Complaint

to October 23, 2020 [ECF No. 7]. To date, Defendant has not answered the Complaint or

otherwise appeared in this action.

       Accordingly, IT IS HEREBY ORDERED that any motion for entry of a default judgment

is due on or before February 15, 2021. Plaintiff is directed to follow the procedures applicable to

default judgments under the Court’s Individual Rules and Practices for Civil Cases, available at

the Court’s website.

       Failure to comply with this Order and the deadline herein may result in sanctions,

including preclusion of claims or dismissal of the action for failure to prosecute.



SO ORDERED.
                                                     _________________________________
Date: January 6, 2021                                MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
